ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 14, the limitation “measure the one or more haptic properties of a skin” is changed to --measure the one or more haptic properties of the skin--.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 1, PARVIZ discloses (abstract) a haptic garment (i.e. smart glove worn by user – fig.1, c.3, ll.54-67) configured to cover at least part of a body part of a user (i.e. fig.1), the haptic garment comprising: 
at least one haptic sensor (i.e. sensor configured to detect properties of tissue – c.4, ll.14-18) configured to measure one or more haptic properties of a skin of the user, (i.e. sensors can be inside or outside of glove – c.4, ll.31-37)
at least one haptic actuator (i.e. smart glove includes indicator to induce sensation on hand for wearer – c.5, ll.15-21) configured to render one or more haptic properties for sensing by the skin of the user,
a communications module (i.e. indicators 130, 135, 137 which operate to indicate information from wireless indicators 138/139 or others – c.6, ll.56-67) configured to exchange information (i.e. fig.2 clearly illustrates that communication is possible with other devices) about one or more haptic properties between the haptic garment and the other haptic garment, 

measure the one or more haptic properties of a skin of the user using the at least one haptic sensor, (c.4, ll.31-37)
transmit a representation of the one or more measured haptic properties of the skin of the user to the other haptic garment via the communications module, (c.12, ll.13-24).
PARVIZ and related prior art fails to show (emphasis added to key limitations):
	at least one contact sensor configured to detect contact between the haptic garment and another haptic garment, the other haptic garment covering at least part of a body part of another user, and 
receive a representation of one or more haptic properties of a skin of the other user from the other haptic garment via the communications module, and 
in response to detecting contact between the haptic garment and the other haptic garment by the at least one contact sensor, to render the received representation of the one or more haptic properties of the skin of the other user within an area of contact between the haptic garment and the other haptic garment using the at least one haptic actuator.
Similarly for claim 12, the limitations outlined above are considered as the reasons for allowance.
	These critical features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        4/6/2021